Exhibit 10.9

                    , 2006

TO:                                         

SUBJECT: Grant of Performance Units

I am pleased to inform you that the Compensation Committee of the Board of
Directors of BJ Services Company (the “Company”) has granted you Performance
Units under the Company’s 2000 Incentive Plan (“2000 Plan”) and also Tandem Cash
Tax Rights under Article VII, Section 2 of the 2000 Incentive Plan as follows:

 

Grant Date:   

 

   Total Number of Performance       Units Granted:   

 

  

By signing below, you agree that the Performance Units and Tax Rights are
governed by the terms and conditions of the Company’s 2000 Plan, including the
Terms and Conditions attached hereto, which are incorporated herein by
reference. These grants shall be void and of no effect unless you execute and
return this Agreement to the undersigned within ninety (90) days of the date of
this letter. The attached copy of this Agreement is for your records.

 

BJ SERVICES COMPANY By:  

 

 

EMPLOYEE:

 

[Name]   DATE:  

 



--------------------------------------------------------------------------------

BJ SERVICES COMPANY

2000 INCENTIVE PLAN

TERMS AND CONDITIONS – PERFORMANCE UNIT GRANT

WITH TANDEM CASH TAX RIGHTS

The terms and conditions set forth below are hereby incorporated by reference
into the attached Grant of Performance Units Agreement (“Agreement”) by and
between BJ Services Company (“Company”) and the employee named therein (the
“Employee”). Terms defined in the 2000 Plan are used herein with the same
meaning.

 

  1. The Employee has agreed to perform services for the Company or its
subsidiary companies and to accept the grant of Performance Units and Tax Rights
in accordance with the terms and provisions of the 2000 Plan and the Agreement.

 

  2. Each Performance Unit represents the right to receive from the Company an
unrestricted share of Common Stock with respect to each Performance Unit that
becomes “earned” as provided herein.

 

  3. Attached hereto and made a part of this Agreement for all purposes is
Exhibit A, which sets forth the performance goals of the Company (“Performance
Goals”) for the three-year performance period of the Company ending
September 30, 2009 (the “Performance Period”).

 

  4. Subject to the following provisions of this Agreement, the determination of
whether Performance Units have been “earned” or forfeited, as the case may be,
shall be made as soon as practical after the end of the Performance Period as
provided in Exhibit A.

 

  5. Except as provided in Section 8 below, in the event of the Employee’s
termination of employment (whether voluntary or involuntary) with the Company
and its subsidiaries prior to the end of the Performance Period for any reason
other than death, disability or retirement, all Performance Units are hereby
automatically cancelled in full.

 

  6. In the event of the Employee’s termination of employment with the Company
and its subsidiaries prior to the end of the Performance Period by reason of
death, disability or retirement, all unearned Performance Units shall be earned
and become payable as set forth in Exhibit A hereto.



--------------------------------------------------------------------------------

  7. In the event of a change in the capitalization of the Company due to a
stock split, stock dividend, recapitalization, merger, consolidation,
combination, or similar event, the terms of the Agreement, including the number
of Performance Units, shall be adjusted by the Board to reflect such change.

 

  8. Notwithstanding any other provisions of the Plan or this Agreement, if a
Change of Control occurs during the Performance Period, then as of the date of
such Change of Control (1) all such Performance Goals shall be deemed to have
been met in full and the Performance Period ended and (2) as soon as practicable
upon such Change of Control, unrestricted shares of Common Stock equal to the
number of Performance Units shall be distributed to the Employee.

 

 

9.

To the extent that the payment by the Company of unrestricted shares of Common
Stock to or on behalf of the Employee in satisfaction of “earned” Performance
Units (the “Stock Benefit”) constitutes taxable income to the Employee (or, in
the event of the Employee’s death, the Employee’s beneficiary) for federal and,
where applicable, state income tax purposes, the Company shall make a tandem
payment in cash to or on behalf of the Employee (the “Tax Bonus”) in an amount
such that the “net” benefit received, after paying all applicable federal and
state income taxes, as well as excise or other taxes (assuming, for this
purpose, the highest marginal income tax rates for individuals applied) on the
Stock Benefit and this Tax Bonus, shall be equal to the Stock Benefit received
before any such state or federal income, excise or other taxes thereon. The Tax
Bonus shall be paid at the time that withholding is required with respect to the
payment of the earned Performance Units, to the extent payment is necessary to
satisfy the withholding obligation thereon and on the portion of the Tax Bonus
then paid, and the remainder of the Tax Bonus shall be paid at such time or
times as the Company determines to be appropriate, but not later than the
April 15th following the calendar year in which Performance Units become taxable
to the Employee. The Company shall have the right to withhold from the Tax Bonus
all tax amounts the Company is obligated under any law to withhold with respect
to the payment of the unrestricted shares of Common Stock and the payment of the
Tax Bonus.

 

  10.

Nothing in the Agreement or in the 2000 Plan shall confer any right on the
Employee to continue employment with the Company or its subsidiaries nor
restrict the Company or its subsidiaries from



--------------------------------------------------------------------------------

 

termination of the employment relationship of the Employee at any time.

 

  11. Notwithstanding any other provision of the Agreement, the Employee agrees
that the Company shall not be obligated to make any payments pursuant hereto, if
counsel to the Company determines such payment would violate any law or
regulation of any governmental authority or agreement between the Company and
any national securities exchange upon which the Common Stock is listed.

 

  12. In the event of a conflict between the terms of this Agreement and the
2000 Plan, the 2000 Plan shall be the controlling document.



--------------------------------------------------------------------------------

Exhibit A

BJ SERVICES COMPANY

TERMS AND CONDITIONS – PERFORMANCE UNIT GRANT

PERFORMANCE GOALS

 

I. Average Stock Price Goals

Performance Units shall be earned by the Employee based on the comparison of
(i) the percentage change in the Average Price (as defined below) of the
Company’s common stock at the end of the Performance Period from the Average
Price of the Company’s common stock at the beginning of the Performance Period
to (ii) the percentage change in the Average Price of the common stocks of the
Peer Group at the end of the Performance Period from the Average Price of the
common stocks of the Peer Group at the beginning of the Performance Period in
accordance with the following.

 

     Entry   EV   OA

Performance

   70% of Peer   Average of Peer Group   130% of Peer    Group Average    
Group Average

% Earned

   50%   100%   133-1/3%

For results between Entry, EV and OA, the percentage of Performance Units earned
shall be determined by linear interpolation between the two applicable
standards.

In the event the Company’s performance shall be less than 70% of the Peer Group
average, the Employee shall earn 33-1/3% of the Performance Units so long as the
Company earns a profit exclusive of asset write downs for each of the three
years of the Performance Period subject to a reduction of the Performance Units
earned at the sole discretion of the Company’s Executive Compensation Committee.

The “Average Price” of the Company’s common stock and of the common stocks of
the Peer Group at the beginning of the Performance Period shall mean the average
of the closing price of each such stock for the last five trading days in
September, 2006 and the first five trading days in October, 2006. The “Average
Price” for the end of the Performance Period shall be similarly calculated for
the last five trading days in September 2009 and the first five trading days in
October, 2009. Dividends paid during the Performance Period, if any, shall be
added to the Average Price of the stock at the end of the Performance Period for
purposes of determining the stock’s performance.



--------------------------------------------------------------------------------

II. Calculations

All determinations and calculations shall be made by the Committee, whose
determinations and calculations shall be final and binding on all persons.

 

III. Peer Group

The Peer Group shall consist of the following companies:

Company

Baker Hughes Incorporated

Halliburton Company

Schlumberger N.V.

Smith International

Weatherford

A company shall be removed from the Peer Group for the Performance Period (and
shall not be included in any determinations pursuant to Section I and II) if at
any time during such period, (i) the common stock of such company ceases to be
publicly traded on an established securities market, (ii) such company is not
the surviving entity in any merger, consolidation, or other reorganization (or
survives only as a subsidiary of an entity other than a previously wholly owned
subsidiary of such company), (iii) such company sells, leases, or exchanges 85%
or more of the gross fair market value (without regard to any liabilities) of
its assets to any other person or entity (other than a previously wholly owned
subsidiary of such company), or (iv) such company is dissolved and liquidated.

 

IV. In the event of death, disability or retirement, the employee (or his/her
estate) shall continue to be eligible to earn Performance Units as if still
employed by the Company.